Exhibit99.1 NEWS RELEASE Vectren Corporation P.O. Box 209 Evansville, IN 47702-0209 Investor Contact Steven M. Schein, (812) 491-4209, sschein@vectren.com Media ContactJeffrey W. Whiteside, (812) 491-4205, jwhiteside@vectren.com FOR IMMEDIATE RELEASE July 31, Vectren Corporation Reports Second Quarter 2008 Results Evansville, Indiana - Vectren Corporation (NYSE:VVC) today reported consolidated results for its 2008 second quarter ended June 30 of $4.7 million, or $0.06 per share, compared to $14.6 million, or $0.19 per share for the same quarter last year.Net income for the first six months ended June 30, 2008 was $68.7 million, or $0.90 per share, compared to $81.3 million, or $1.07 per share, in 2007.Quarterly and year to date results in 2007, the last year of synfuel operations, exclude $0.02 and $0.06 per share, respectively, of synfuel-related results. Summary Results ● Utility second quarter earnings, despite milder weather, were $8.8 million, or $0.12 per share, in 2008 compared to $8.0 million, or $0.11 per share, in 2007.Year to date, utility earnings were $66.8 million, or $0.88 per share, compared to $58.9 million, or $0.78 per share, in 2007. ● Nonutility losses were ($4.0) million, or ($0.05) per share in the second quarter of 2008, compared to earnings of $6.4 million, or $0.08 per share, in 2007.Year to date, nonutility earnings were $2.3 million, or $0.03 per share, compared to $22.0 million, or $0.29 per share, in 2007.Results in 2007 exclude non-recurring synfuel-related results “The strong performance of our utility group reflects the implementation of base rate changes in the Indiana service territories beginning in the second half of 2007 and the continued ramp up of operating costs that result from increased maintenance and reliability costs contemplated in the base rate cases,” said Niel C. Ellerbrook, Vectren’s Chairman and CEO.“The decline in performance of our nonutility group is primarily due to lower cash to NYMEX and summer/winter price spreads in the wholesale natural gas markets, which have reduced ProLiance Energy, LLC’s opportunities for optimization of storage and transportation resources.While earnings from our nonutility group have not met our expectations, we believe this portfolio, including our coal and infrastructure businesses, coupled with our strong utility platform provide the opportunity for long-term earnings growth.” Ellerbrook added, “Construction at the new Oaktown underground mines continues on schedule with production expected to begin in early 2009.The market for Illinois Basin coal reflects constrained supply and increased demand which have resulted in significant spot price increases.Approximately 80% of our planned 2009 production, which includes that to be sold to the Company’s utility, is available to be priced at open market prices under term contracts.” 2008 Earnings Guidance As previously reported, the company expects 2008 consolidated earnings to be in the range of $1.60 to $1.75 per share.This estimate includes projected earnings from the Utility Group of $1.46 to $1.54 per share and from the Nonutility Group of $0.15 to $0.23 per share.These earnings expectations are based on normal weather in the company’s electric business for the remainder of 2008 and an assumption of lower cash to NYMEX and summer/winter price spreads throughout 2008 in the wholesale natural gas markets affecting ProLiance.While the earnings expectation for the utility group remains unchanged, further deterioration in the economy beyond that currently anticipated could negatively impact utility operations.Changes in these events or other circumstances, including economic conditions, could materially impact earnings and result in earnings for 2008 significantly above or below this guidance.These targeted ranges are subject to such factors discussed below under “Forward-Looking Statements.” Vectren Settles Equity Forward As previously reported, the company exercised its rights under a forward sale agreement that was originally entered into in connection with a February 2007 public offering of 4.6 million shares of Vectren common stock.On June 27, the company physically settled that forward sale agreement by delivering the 4.6 million shares, receiving the expected proceeds of approximately $125 million.Vectren transferred the proceeds to Vectren Utility Holdings, Inc. (VUHI), its wholly-owned subsidiary and intermediate holding company for its three operating public utilities.VUHI used the proceeds to repay short-term debt obligations incurred primarily to fund its capital expenditure program.Upon completion of the physical settlement of this transaction, Vectren Corporation had 80,977,473 shares of common stock outstanding. Vectren Ohio Rate Case Progressing In November 2007, the company filed with the Public Utilities Commission of Ohio (PUCO) a request for an increase in its base rates and charges for Vectren Energy Delivery of Ohio’s (VEDO) natural gas distribution business in its 17-county service area in west central Ohio.The filing indicates that an increase in base rates of approximately $27 million is necessary to recover the ongoing costs of operating, maintaining and expanding the approximately 5,200-mile distribution system used to serve 319,000 customers. In addition, the company is seeking to increase the level of the monthly service charge, as well as extend the lost margin recovery mechanism currently in place to be able to encourage customer conservation, and is also seeking approval of expanded conservation-oriented programs, such as rebate offerings on high-efficiency natural gas appliances for existing and new home construction, to help customers lower their natural gas bills.The company is also seeking approval of a multi-year bare steel and cast iron pipeline replacement program. The PUCO staff issued its report on the case on June 16, 2008 and recommended a revenue increase of $10.7 million to $12.6 million and was generally supportive of the Company’s rate design and bare steel/cast iron replacement program proposals.A hearing before the PUCO is scheduled to begin in mid August, 2008 and the company anticipates an order from the PUCO in late Conservation Vectren’sgas conservation efforts continue to build uponthe company’s commitment tohelp customers reduce energy use. The first year of theConservation Connectioninitiative was a tremendous success in helping participating customers collectively reduce consumption by nearly one million therms.The company has filed for approval of conservation programs for its electric customers in southwestern Indiana and expanded programs for its gas customers in Ohio. Utility Group Discussion The
